Title: Nathaniel Barrett to John Adams, 29 Jan. 1786
From: Barrett, Nathaniel
To: Adams, John


          
            
              Sir
            
            

              Paris

              Jany 29. 1786
            
          

          I have delayed for some Time writing to your Excellency, being
            desirous of compleating someg of Importance.—I have now the
            pleasure of informing you, that I have contracted in my own Name, & in behalf of
            others in America, for Oil to the Amt of 400,000 Livres p
            annum, for 6 years, at a price which I think will answer, I have the Guarrantee of Mess
            Le Couteulx, for accepting 1/3 bills on purchase in America in Cash d 60 Days & 2/3 Credit on Manufactures on delivery of
            the Oil, for Goods, wherever I shall procure them
          These Gentlemen have not only promised me their support, during my
            Connection wth them in this Business, but have
            enabled me to take one Quarter of the Contract myself—
          As this Supply is only for Paris, & its
            Invirons, there will be an opening throughout the Kingdom for the Introduction, to all
            speculators. & I shall be so connected in the sea Ports, as to afford the
            support of Mess. Le Couteulx, to any persons, who may send their Merchandize to any part
            of the Kingdom—The marquis de la fayette has been indefatigable in this Business,
            & I doubt not We shall be able to obtain a Continuance of the same privelledge,
            as are enjoyd by the Dutch, & hanse Towns—if the present Duties are raised on
            them, they will be on us—but Ministry do not incline absolutely to engage the
            Continuance for the Term of my Contract,—which will cease if the Duties are raised.
          It will afford me the highest pleasure, if through your Excellencys
            reccommendation, some public mark of Approbation of the Marquis Conduct in this Matter,
            might be had from our Court—
          I shall sail for New York ⅌ the packet, a Letter from your
            Excellency ⅌ return of post will just reach me. I wish much for your Approbation of my
            Conduct—on my return, I shall sett down near this City, to be in the best situation, for
            return Cargoes to which I shall attend—Mr Le Couteulx house
            in Rouen will receive & deliver the Oil, to the person to whom I have sold it—As
            I found it impossible to form any Contract, without asertaining my Securities on the
            other side the water, I was obligd to promise only 2 or 3 principal Merchants shd be named—who might be responsible—& thout it best to
            make Contract for the Introduction of a certain Quantity even under this
            Limitation of the utmost Importance—especially as the Amount, could not
            intile it to be called a Monopoly, & it would be the means of a general
            Introduction of an Article of so much Consequence to us—
          Let me beg a Line from your Excellency in Answer to this, that I
            may have your opinion, whether I have acted right—
          As I would not wish to have this matter made public, I have
            inform’d no one of the Contract I have made, but your Excelly, to whom I thot it my Duty
            to be explicit—
          I have the honour to be with / the most perfect Esteem, / Your
            Excellency’s / Most Obd & mo hl Servant

          
            
              Nat Barrett
            
          
        